 In the Matterof THE ELECTRICAuTo-LITE COMPANYandINTERNA-TIONAL UNION, UNITEDAUTOMOBILE WORKERS OF AMERICA No. 12Case No. R-650.---Decided October 11, 1938Electrical Equtpracnt Mat,uiactuttoy Ieidurstry-It'iestiyattou of Representa-tives:controversy concerning representation of employees: controversy con-cerning appropriate unit; employer's refusal to enter into new contracts untilquestion of representation is settled-UnitsAppropriate for Collective Bargaining:separate unit composed of pattern makers ; separate unit composed of tool,die and machine-repair workers ; unit composed of all other factory employeesincluding factory clerks and checkers and excluding supervisory employees; alloffice employees, except supervisors, confidential clerks and secretaries, executives,specialists, experts, and professional employees, included in unit with factoryworkers if election indicates their desireforinclusion-Representatives:proofof choice:petitions-Certification of Representatives:upon proof of majorityrepresentation in tool and die and machine-repairunit-Elections OrderedMr. Harry Lodish,,for the Board.Mr. T. R. Iserman,of New York City, andMr. J. P. Falrvay,ofToledo, Ohio, for the Company.Mr. C. E. Kiker,of Toledo, Ohio, for the United.Mr. J. W. Starritt,of Toledo, Ohio,Mr. Earl S. Streeter,andMr.George Becker,for the M. E. S. A.Mr. George Tncrdoest,andMr. Claude L. Fox,for the PatternMakers.Miss Carolyn E. Agger,of counsel to the Board.DECISIONCERTIFICATION OF REPRESENTATIVESANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 14, 1937,InternationalUnion,United AutomobileWorkers of America, No. 12, herein called the United, filed with theRegional Director for the Eighth Region (Cleveland, Ohio) a peti-tion alleging that a, question affecting commerce had arisen concern-ing the representation of employees of The Electric Auto-Lite Cotn-9 N. L R B, No. 26147134068-39-voI rx-11- 148NATIONAL LABOR RELATIONS BOARDpany, Toledo, Ohio, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 10, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 17, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe United, upon Mechanics Educational Society of America, hereincalled the M. E. S. A., and upon Pattern Makers Association ofToledo, Ohio, herein called the Pattern Makers, the latter two beinglabor organizations claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onMarch 7, 8, 10, 14, 15, 16, 17, and 18, 1938, at Toledo, Ohio, beforeHarlow Hurley, the Trial Examiner duly designated by the Board.All parties,, except the Pattern Makers, were represented by counsel,and the Pattern Makers was represented by its officials.All partiesparticipated in the hearing and were afforded full opportunity to'beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the course of the hearing, theTrial Examiner made several rulings on motions and on objectionsto ,the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted. - The rulings are hereby affirmed.On April 1, 1938, and April 2, 1938, respectively, the M. E. S. A.and the respondent filed briefs.On May 24, 1938, a hearing was heldbefore the Board for the purpose of presenting oral argument.Therespondent, the United, and the M. E. S. A. participated in thehearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Electric Auto-Lite Company is an Ohio corporation engaged inthe manufacture and sale of automobile starting, generating, ignition,and other electrical equipment at its plant in Toledo, Ohio. It hasone or more manufacturing plants located in Niagara Falls, NewYork; Indianapolis, Indiana; Port Huron, Michigan; Sarnia, On-tario,Canada; Oakland, California; and Cincinnati, Ohio.Thisproceeding concerns only the plant at Toledo, Ohio.The principal DECISIONS AND ORDERS149raw materials used by the Company at this plant are copper, brass,and steel.Approximately 75 per cent of these raw materials areobtained outside the State of Ohio and approximately 94 per cent ofthe plant's finished products are shipped to States other than Ohio..The total value of the purchases made by the Company for itsToledo plant was about $12,500,000 in 1937.The total value of theproducts of the Toledo plant sold during the same year was about$22,100,000. -H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, No.12, is a labor organization affiliated with the Committee for IndustrialOrganization, admitting to its membership all employees of the Com-pany at its Toledo plant, excluding supervisory employees.Mechanics Educational Society of America, Local No. 4, is a labororganization unaffiliated with any other labor organization.Theextent of its jurisdiction is not clearly disclosed in the record. Itadmits to membership, however, certain skilled and semi-skillednonproduction employees of the Company.Pattern Makers Association of Toledo, Ohio, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership pattern makers and apprentices employed by the Company.III.THEQUESTION CONCERNING REPRESENTATIONBoth the United and M. E. S. A. have had contracts with the Com-pany 1 governing their members' wages, hours, and other conditionsof employment.The United claims that with certain exceptions setforth below, all employees in the plant should be represented by theUnited, that it has bargained on behalf of the factory workers andhas attempted to bargain with the Company on behalf of theoffice workers.The Company has questioned the authority of theUnited to represent the office workers and is unwilling to negotiatefurther contracts until the question of representation is settled.2We find that a question has arisen concerning representation ofemployees of the Company at its Toledo plant.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companyat its Toledo plant, described in Section I above, has a close, intimate,3 In September 1937, M. E. S. A. established .two locals, Local No. 3 for unskilled productionworkers and Local No. 4 for skilled nonproduction workers.Only Local-No. 4 ishere involved.2The Company has considered a few grievances presented by the United on behalf ofthe office workers but has refused to enter into a bargaining relationship with the Unitedwith respectto office workers. 150NATIONAL LABORMAUDand substantial relation to trade, traffic, and commerce among theseveral States and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITSA. The claim of the Pattern MakersThe Pattern Makers contends that the pattern makers department,consisting of all the Company's pattern makers, should be designatedas a separate bargaining unit.The pattern makers are a well estab-lished craft and the Pattern Makers is strictly a craft organization.None of the parties disputes the contention that the craft should be aseparate unit. -We find, therefore, that the pattern makers constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to the employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.'B. The claim of the H. E. S. A.The M. E. S. A. urges that the skilled tool and die maker s, machinerepairmen, and machine development employees, together with thesemi-skilled tool and die storage and tool stock employees, constitutea separate appropriate unit for collective bargaining.These em-ployees make up departments 40, 140, 49, 149, 52, 39, 136, 34, and 134of the Company's plant.The skilled employees, comprising all the employees of departments40, 140, 49, 149, 52, and 39, might properly constitute a separate appro-priate unit.The employees of these departments are highly skilledworkers who have been trained by an apprenticeship of 4 years, allof whom are engaged in the manufacture and repair of dies, tools, amidmachinery.As such they constitute a craft with a- close community ofinterest.Since 1933 the M. E. S. A. has,bargained on behalf of theseemployees of the Company.On the other hand, the United contends that the entire plant, withcertain exceptions not here material, should be treated as a single unitappropriate for the purposes of collective bargaining.At the hear-ing, considerable evidence was introduced to show the highly inte-grated character of the plant and the appropriateness of an industrialunit including these workers.The Board could, therefore, properlyfind that the unit claimed by the United is a logical one.Since the employees comprising departments 40, 140, 49, 149, 52,and 39 could function either as a separate unit or as part of a singleindustrial unit,. we will follow our previous rulings in similar situa-tions that the determining factor is the desire of the employees them- DECISIONS AND ORDERS151selves.'In this case, as found below in Section VI, a majority ofthe employees in these departments are included in the M. E. S. A.membership and have thus evidenced their desire for organizationalong craft lines.It is, therefore, unnecessary to await the results ofan election to determine their wishes.4We find that the employees of departments 40, 140, 49, 149, 52, and39 should be designated as a separate unit appropriate for purposesof collective bargaining.The M. E. S. A. further contends, however, that the employees indepartments 36, 136, 34, and 134 should be included with the em-ployees of the departments listed above in a separate unit.Theemployees in these departments, who are eligible for membership inthe M. E. S. A., are described as semi-skilled workers who are engagedin the storage and care of tools and dies.While the skilled tool anddie workers obtain equipment from the storage keepers, the storagekeepers do not work with the skilled workers. It is apparent thatthe semi-skilled employees here considered have no duties similar tothose of the skilled workers.Moreover it is significant that the M.E. S. A. has not bargained for the semi-skilled employees until severalyears after it had negotiated for the skilled employees.At the hearing the M. E. S. A. contended that the tool inspectorswho make up department 36-a should be included in the unit italleged to be appropriate.This contention was later dropped in thebrief filed by the M. E. S. A.We, therefore, do not consider suchcontention.We find, therefore, that the employees in departments 40, 140, 49,149, 52, and 39 constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.C. The' claim of the U'iiited1.Production,maintenance, and professional employeesThe United contends that the unit appropriate for collective bar-gaining should consist of all the employees of the Company inToledo, including production employees, factory clerks and checkers,skillednon-production factory employees, engineers, policemen,nurses, building-maintenance employees, credit managers, lawyers,experts and specialists, and office employees.In addition to the pattern makers, the United would exclude fromthe unit urged by it executives, their confidential clerks and see-8Matter of The Globe Machine and StampingCo. andMetalPolishers Union,Local Na.8; InternationalAssociationofMachinists,District-Nn. 54: Federal Labor, Union18788,and United AutomobileWorkers ofAmerica,3N. L. R. B. 294.4Matter of Fairbanks,Morse d CompanyandPatternMakers Association of Beloit,7 N. L R. B 229. 152NATIONAL LAB Olt RELATIONS BOARDretaries, and supervisors.5In view of the supervisory and confiden-tial nature of their duties and the desire of the United, we shallexclude these employees from the units In addition to these, the,following employees should be excluded from the unit :(a) The skilled tool and die workers and machinery-repa-er -workerswho compose departments 40, 140, 49, 149, 52, and 39.-Asstatedabove, these employees constitute a separate bargaining unit andwill be excluded from the unit contended for by, the United.(b)Professional employees, experts and specialists.-Thisgroupis composed of the purchasing agents in the purchasing department;the assistant sales manager, promotion and assistant promotion man-ager and service complaint clerk in the merchandising department;all of the employees in the production department; 7 the lawyers inthe legal department; the engineers and designing engineers in theengineering department; the technical engineers in the service depart-ment; the efficiency engineers in the time-study department; thecredit managers in the credit and collection department; the trafficmanagerand assistant traffic manager in the traffic department; andthe assistant production engineer and the methods efficiency men inthe methods department.Being experts and for the most part pro-fessional employees, their interests and duties are not comparableto those of factory workers nor to those of clerical workers.Theyshould, therefore, be excluded from the bargaining unit.8(c)Nurses.-Although the United desired the nurses included inthe bargaining unit, no evidence was introduced to show the ap-propriateness of such an inclusion. In the absence of such evidenceand in view of the specialized character of their services, which inno way bear any connection with those of other employees, we shall-exclude them from the bargaining unit.95 The Unitedalso desired that the employees of the sales analysis,purchasing, produc-tion, building supervisors,merchandising and legal departments be excluded.These pro-posed exclusions are discussed below6MatterofSt.JosephStock Yards CompanyandAmalgamated Meat Cuttersand ButcherWorkmen of North America,Local UnionNo. 519, 2N. LR. B. 39.Matterof Consumers'Research Inc.and J.Robert Rogers, representative for Technical,Editorialand OfficeAssistants Union,etc., 2N. L. It. B.57, 65.7 The employees of the productiondepartment are not tobe confusedwith the factoryemployees engaged in manufacturingoperations.The employeesin the production depart-ment are concernedwith the efficiency of the plant.8 The Uniteddesires to exclude from the bargainingunit all theemployees in the salesanalysis, purchasing,production,meichandising, building supervisors,and legaldepart-ments.All professional employees,experts, and specialists in these departments are ex-cluded from the unit, together with similar employees in other departments.However,these departments also include clerks, stenographers,clericalassistants,and comptometeroperatorswhose workand working conditions are similarto those of employeesbearingthe same titles in other departments.We shall, therefore, consider such employees underthe discussionof office workers.9Matter of Bendix Products CorporationandInternational Union, United AutomobileWorkers ofAmerica, Bendix LocalNo.9, 3 N.L. R. B 682 DECISIONS AND ORDERS153(d)Employees outsideToledo.-Salesmen in the merchandisingdepartment and other employees whose duties require them to spendthe major portion of their time away from Toledo should be excludedfrom the bargaining unit.We find that executives, their confidential clerks and secretaries,supervisors, any professional, expert or specialist in the buildingsupervisors department, pattern makers, and the employees listedin paragraphs a, b, c, and' d, above, should be excluded, from thebargaining unit.The United contends that watchmen should be included in thebargaining unit.The Company urges that because of their specialduties, watchmen should not be included in the unit.However, wehave customarily included watchmen in the appropriate unit when.desired by the labor organization."2.Office workersAs we have stated above, the United contends generally that theofficeworkers should be -included' in the unit'with factory employees.The Company contends that the office workers should be designatedas a separate unit.Traditionally office employees have seldom been organized alongwith factory employees, and labor organizations of the latter classof workers have seldom requested recognition in order to bargainfor them.Under an industrial form of union organization, how-ever, there is no reason why office employees should not be includedwithin a bargaining unit along with factory employees, despite thefact that their working conditions differ from those of factory em-ployees.In the present case, the United admits office and clericalemployees to membership and has made some attempts to bargainon their behalf. It would therefore appear that office workers could-properly be included in the bargaining unit along with factory em-ployees.As we said inMatter of The Globe Machine and StampingCo.andMetal Polishers Union, Local No. 3; International AssociationofMachinists,DistrictNo. 54; Federal Labor Union 18788, andUnited Automobile Workers of America,""Where the considerationsare so evenly balanced, the determining factor is the desire of themen themselves."Accordingly, the desires of the office employees,noted below, shall prevail.Upon the evidence of such desires, tobe ascertained by an election which we will direct as stated below,will depend the determination of the unit appropriate for collectivebargaining.If a majority of the office employees determine that10Matter of Luckenbach Steamship Company, Inc. etc.andGatemen, Watchmen and Mis-cellaneousWaterfrontWorkers Union,Local38-124 etc,2N. L. R B 181.113 N.L. R. B. 294,supra. 154NATIONAL LABOR RELATIONS BOARDthey desire to be represented by the United for purposes of collectivebargaining, they will be included in the unit contended for by theUnited.It is now necessary to determine the classes of office and clericalemployees who shall be entitled to vote in such an election.At thehearing, the United stated that the employees in the following officedepartments should not be included with other office employees inthe bargaining unit : sales analysis, purchasing, merchandising, pro-duction, building supervisors, and legal.12The employees in thesedepartments who are specialists or professional employees, or whoare stationed outside of Toledo, have been excluded from the bar-gaining unit in paragraphs a, b, c, and d above, together with sim-ilar. employees in other departments. It is not therefore necessaryfor us to determine whether or not they fall within the category ofoffice employees who shall be entitled to vote.However, as stated above, the remaining employees in the depart-ments which the United would exclude are stenographers and clericalemployees who in general engage in the same type of work as officeworkers in other departments.We shall, therefore, include withthe office workers the employees of the sales analysis, purchasing,merchandising, production, building supervisors, and legal depart-ments, except those specifically excluded in paragraphs a, b, c, andd, above.The employees who are so included shall be entitled tovote in the election to determine whether the office and clerical em-ployees, generally, shall be included within the appropriate unit.As we have stated above, supervisory employees are excluded fromthe bargaining unit and would not, therefore, be entitled to vote in theelection.The factory clerks and checkers, although their work is partiallyclerical in nature, are not considered office employees by the Company,but are carried on the factory pay roll.13They work in the factoryalong with the production workers keeping records on the productionof the employees.This work occasionally requires some manual workin weighing articles which are measured by weight.Building-main-tenance workers and certain manual employees such as workmen whodo manual work for the shipping department are associated with someof the office departments.We consider the factory clerks and checkers,building-maintenance workers and manual employees working in con-nection with the office, as factory workers who shall be entitled toparticipate in the election which we shall order to be held among otherfactory production and non-production employees as described below.12The United's statementwill be treatedas an amendment to itspetition.13 The United contendedat thehearing that factory clerks and checkers shouldbe classedas office workers. DECISIONS AND ORDERS155VI. THE DETERMINATION OF REPRESENTATIVESA. , The proof of majority representationThe Pattern Makers introduced no evidence of its membership inthe unit which it urged as an appropriate one.An election will,therefore, be necessary in order to determine whether the patternmakers desire to be represented by this labor organization.At the hearing the M. E. S. A. introduced into evidence .petitionssigned shortly before the hearing by employees of the departmentswhich make up the bargaining unit contended for by the M. E. S. A.The petitions stated that the signers were members of the M. E. S. A.and desired it to represent them.The names on the petitions werechecked against the seniority list of March 17, 1938, by a committee,acceptable to all parties, which was designated at the hearing.Thecheck showed that 199 out of 273 men 14 attached to the skilled tooland die and machine repair departments have designated theM. E. S. A. as their representative for the purposes of collective bar-gaining.The signatures were not questioned. by, any, party to theproceeding and no evidence was introduced which raises any doubt asto their authenticity.Therefore, we will accept the signatures asauthentic.We find that the M. E. S. A. has been _ designated and selectedby a majority of the employees in the appropriate unit consistingof the employees in departments 40, 140, 49, 149, 39, and 52, as theirrepresentative for purposes of collective bargaining. It is, there-fore, the exclusive representative of all the employees in such unitfor the purposes of collective bargaining, and we will so certify.At the hearing, the United submitted some evidence with regardto factory and office workers' membership in the organization butthe evidence was not substantiated by reliable documents.TheUnited stated at the hearing that it desired an election and was notrequesting certification.B.The eligibility datesNone of the parties objects to the use of the seniority list of March17, 1938, to determine the eligibility of factory employees to vote.This list was the basis of the determination of the majority of theM. E. S. A. The Company, when it increases its staff after a lay-off, rehires employees from the seniority list.The names of em-ployees who have been laid off appear on the list for 18 monthsthereafter.The list is not, therefore, too remote to be representa-tive and may be used to determine the eligibility of factory employeesto vote.14The figures cited do not include the semi-skilled employees in departments 36, 136, 34,and 134. 156NATIONAL LABOR RELATIONS BOARDSince the office, employees do not -enjoy seniority privileges and,therefore, do not appear on the seniority list of March 17, 1938, andsince the record discloses no reason for designating that date to deter-mine the eligibility of office workers ,to vote, the pay-roll list of officeemployees next preceding the date of the Direction of Election shallbe used to determine the eligibility of office employees to vote.We shall, therefore, order elections to be held separately amongthe groups of employees as stated and defined above in Section V,namely, the office workers; the factory employees, checkers and clerks,and manual workers attached to the office; and the pattern makers.The election by secret ballot among the office workers will deter-mine not only whether they desire the United to represent them butalsowhether they are to be included within the appropriate unitclaimed by the United.Upon,the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Electric Auto-Lite Company, Toledo,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All the pattern makers employed by The Electric Auto-LiteCompany, Toledo, Ohio, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.Tool and die and machinery workers employed by The ElectricAuto-Lite Company in departments 40, 140, 49, 149, 52, and 39 con-stitute a unit appropriate for purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor Rela-tions Act.4.Mechanics Educational Society of America, Local No. 4, is theexclusive representative of all the employees in the unit designatedin paragraph 3, above, for the purposes of collective bargaining,within the meaning of Section 9 (a) of the National Labor Rela-tions Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat the Mechanics Educational Society ofAmerica, Local No. 4, has been designated and selected by a majority DECISIONS AND ORDERS157of all employees of departments 40, 140, 49, 149, 52, and 39 of TheElectric Auto-Lite Company, Toledo, Ohio, as their representativefor the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the National Labor Relations Act,Mechanics Educational Society of America, Local No. 4, is the exclu-sive representative of all such employees for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with TheElectric Auto-Lite Company, elections by secret ballot shall be con-ducted within fifteen (15) days from the date of this Direction, underthe direction and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among those employees of The Electric Auto-Lite Com-pany who fall within the groups described below.(a)Those employed in the office of the Company during the pay-roll period next preceding the date of this Direction, including allstenographers, typists, clerks, file clerks, comptometer operators, andclerical assistants, but excluding executives, their confidential clerksand secretaries, supervisors, professional employees, experts and spe-cialists, purchasing agents in the purchasing department, the assistantsalesmanager, the promotion and assistant promotion manager andcomplaint-service clerk in the merchandising department, all the em-ployees in the production department, the lawyers in the legal depart-ment, the engineers in the service department, the credit managers inthe credit and collection department, the assistant production engineerand the methods efficiency men in the methods department, the trafficmanager and assistant traffic manager in the traffic department, theefficiency engineers in the time-study department, nurses, manualemployees associated with office departments, and employees of theservice department whose work is done in the field, to determinewhether or not they desire to be represented by United AutomobileWorkers of America, No. 12, affiliated with the Committee for Indus-trialOrganization, for the purposes of collective bargaining;(b)Those who were on the seniority list of the Company, datedMarch 17, 1938, engaged in pattern making, except those who have 158NATIONAL LABOR RELATIONS BOARDsince quitor been dischargedfor cause,to determinewhether or notthey desireto be representedby the PatternMakers Association ofToledo,Ohio, affiliatedwith the AmericanFederation of Labor, forthe purposes of collective bargaining;(c)All otheremployees engaged in production,and non-productionfactory employees,includingfactory clerksand checkers and manualemployeesattachedto the officeof the Company,who were on thesenioritylist of theCompany, datedMarch17, 1938, exceptpatternmakers, thoseemployees employed in departments 40, 140, 49, 149, 52,and 39, andthose who have since quit orbeendischargedfor cause,to determinewhether or not they desireto be representedby UnitedAutomobile Workers of America, No. 12, affiliated with Committeefor IndustrialOrganization for the purposes of collectivebargaining.MR. DONALD WAKEFIELD SMITHtookno part in the consideration ofthe aboveDecision,Certificationof Representatives,and Direction ofElections.[SAME TITLE]AMENDMENT TO DECISION, CERTIFICATION OF REPRE-SENTATIVES AND DIRECTION OF ELECTIONSOctober 20, 1938On October 11, 1938, the National Labor Relations Board,hereincalled the Board, issued a Decision,Certification of Representativesand Direction of Elections in the above-entitled proceedings.InSection V,subsection C, part(1), of its Decision the Board states,"In addition to the pattern makers, the United would exclude fromthe unit- urged by its executives,their confidential clerks and secre-taries, and supervisors."The Board hereby amends its Decision by striking therefrom thewords quoted above and substituting therefor the following : "Inaddition to the pattern makers, the United would exclude from theunit urged by its executives,their confidential clerks and secretaries,foremen, assistant foremen, and all supervisors who have authorityto hire or discharge."In Section V, subsection C, of its Decision the Board states, "Wefind that executives,their confidential clerks and secretaries, super-visors, any professional, expert or specialist in the building super-visors department . . ."The Board hereby amends its Decision by striking therefrom thewords quoted above and substituting therefor the following : "We DECISIONS AND ORDERS159find that -executives, their confidential clerks and secretaries, fore-men, assistant foremen, supervisors with authority to hire or dis-charge, any professional, expert or specialist in the building super-visors department ..."In paragraph (a) of its Direction of Election the Board states,"Those employed in the office of the Company during the pay-rollperiod next preceding the date of this Direction, including all stenog-raphers, typists, clerks, file clerks, comptometer operators, and cleri-cal assistants, but excluding executives, their confidential clerks and'secretaries, supervisors, professional employees, experts and spe-cialists,purchasing agents in the purchasing department, the as-sistant sales manager, the promotion and assistant promotion man-ager and complaint service clerk in the merchandising department,all the employees in the production department, the lawyers in thelegal department, the engineers in the service department, the creditmanagers .. .The Board hereby amends its Directioi of Election by strikingtherefrom the words quoted above and substituting therefor thefollowing : "Those employed in the office of the Company duringthe pay-roll period next preceding the date of this Direction, in-cluding all stenographers, typists, clerks, file clerks, comptometeroperators, and clerical assistants, but excluding executives, theirconfidential clerks and secretaries, supervisors with authority to hireand discharge, professional employees, experts and specialists, pur-chasing agents in the purchasing department, the assistant salesmanager; the promotion and assistant promotion manager and com-plaint service clerk in the merchandising department, all the em-ployees in the production department, the lawyers in the legal de-partment, the engineers in the service department, engineers in theengineering department, the credit managers .. ."In paragraph (c) of its Direction of Election the Board states,"All other employees engaged in production, and non-productionfactory employees, including factory clerks and checkers and manual'employees attached to the office of the Company, who were on theseniority list of the Company, dated March 17, 1938, except patternmakers, those employees employed in departments 40, 140, 49, 149,52, and 39, and those who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Automobile Workers of America, No. 12, affiliated with Com-mittee for Industrial Organization for the purposes of collectivebargaining."The Board hereby amends its Direction of Election by strikingtherefrom the words quoted above and substituting the following :"All other employees engaged in production, and non-production 160AVTION_ALLABOR RELATIONS BOARDfactory employees, including factory clerks and checkers and manualemployees attached to the office of the Company, who were on theseniority list of the Company, dated March 17, 1938, except patternmakers, foremen, assistant foremen, supervisors with authority tohire or discharge, those employees employed in departments 40, 140,49, 149, 52, and 39, and those who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Automobile Workers of America, No. 12, affiliated withCommittee for Industrial Organization for the purposes of collectivebargaining."MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Decision, Certification of Representativesand Direction of Elections.9 N. L. R. B., No 26a.